Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/8/19. Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 212 (Fig. 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 212 (Fig. 7).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
At present, no claims are interpreted as invoking 35 USC 112(f).
Claim Objections
5.	Claims 1, 6, 15 and 17 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the at least one color-coded aperture defining a channel permitting a connection tube” (ln. 7-8) should read --the at least one color-coded aperture defining a channel to permit a connection tube-- to avoid any interpretation that the connection tube is positively claimed and part of the heel connector.
Regarding claim 6, the term “used used” (ln. 3) is doubled.
Regarding claim 17, the limitation “the color-coded outer face colored” (ln. 1) should read --the color-coded outer face is colored--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the limitation “further comprising a connection tube receiving channel directing the connection tube from the heel protector” (ln. 10-11) is unclear if the claim is positively reciting the “connection tube” as part of the heel protector.  For the purposes of examination, the “connection tube” will not be interpreted as part of the heel connector.  A suggestion for correction is --further comprising a connection tube receiving channel configured to direct the connection tube from the heel protector--.
	Regarding claim 4, the limitation “indicating the first color-coded aperture and the second color-coded aperture are used with a common compression device” (ln. 1-2) is unclear if the claim is positively reciting the “common compression device” as part of the heel protector.  A suggestion for correction is --indicating the first color-coded aperture and the second color-coded aperture are configured to be used with a common compression device--.
	Regarding claim 6, the limitation “indicating the first color-coded aperture is used with a first color-coded compression device, while the second color-coded aperture is used with a second color-coded common compression device” (ln. 1-3) is unclear if the claim is positively reciting the “first color-coded compression device” and “the second color-coded common compression device” as part of the heel protector.  A suggestion for correction is --indicating the first color-coded aperture is configured to be used with a first color-coded compression device, while the second color-coded aperture is configured to be used with a second color-coded common compression device--.

Any remaining claims are rejected as being dependent upon a rejected base claim.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,895 (claims 1-14 map to claims 1-14 of the ‘895 Patent, and claims 15-20 map to claims 15-20 of the ‘895 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-14, the missing limitation of the “color-coded” aperture is provided for in claim 6 of the ‘895 Patent.  While claim 6 of the ‘895 does not explicitly state that the at least one aperture is “color-coded,” claim 6 does state that the connection tube channeling aperture is “color-coded differently from the at least one aperture,” which implies that the at least one aperture is color-coded.
	Regarding claims 15-20, the missing limitation of “a color-coded outer face” (claim 15) is provided for in claim 17 of the ‘895 Patent.  While claim 17 of the ‘894 
10.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,439,826. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-14, the missing limitation of the “color-coded” aperture is provided for in claim 6 of the ‘826 Patent.  While claim 6 of the ‘826 does not explicitly state that the at least one aperture is “color-coded,” claim 6 does state that the connection tube channeling aperture is “color-coded differently from the at least one aperture,” which implies that the at least one aperture is color-coded.
Allowable Subject Matter
11.	Claims 1-20 would be allowable if the double patenting rejections set forth in this office action are overcome.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1, the prior art of record does not disclose a heel protector comprising a leg engaging section and a foot engaging section, the leg engaging section and the foot engaging section defining a leg insertion aperture, further comprising “a connection tube receiving channel configured to direct a connection tube from the heel protector toward an aperture disposed at the heel receiver” (claim 1, In. 10-11). Additionally, the prior art of record does not disclose a rehabilitation system 
The closest prior art of record with respect to claim 1 is Gainey (2011/0180074) and Grover (2012/0193957).
While Gainey discloses a heel protector having a leg engaging section, a foot engaging section, and at least one aperture disposed in the ankle region that defines a channel to permit a connection tube extending from an inflatable bladder of a compression device to pass therethrough, Gainey does not disclose a connection tube receiving channel to direct a connection tube from the heel protector toward an aperture disposed at the heel receiver. While Grover discloses the general concept of placing inflating tubes along the seams of an inflatable device (Grover, [0025]), Grover does not teach placing a connection tube receiving channel from a heel protector toward an aperture disposed at a heel receiver. 
The closest prior art of record with respect to claim 15 is Lipshaw et al (2005/0192524) and Lenhult et al (2010/0324517).
While Lipshaw discloses a compression device comprising a wrap with an outer face, proximal edge, distal edge, side edges, and a marker disposed on a tab to fall within a measurement scale disposed along the outer face of the wrap, Lipshaw does not disclose that the measurement scale has longitudinal boundaries identifying a range within which the index line should position, or instruction steps for when the index line does not land within the measurement scale. While Lenhult discloses a wearable garment having a well-defined measurement scale identifying a range in which an index line should position, Lenhult does not disclose instruction steps for when the index line does not land within the measurement scale. Therefore, since the prior art references of record alone or in combination do not disclose all of the structural or functional limitations, claims 15-20 are in condition for allowance.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamilton (2010/0326442) discloses color-coded tubing to match with a controller.
Moore (2012/0053536) and Longmore (2013/0123636) disclose using the mnemonic device of color coding for different sized surgical devices as appropriate for a patient. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.